Citation Nr: 1200935	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  01-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2005, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in December 2006, the Court granted a joint motion for remand.  Following a March 2007 remand for further development, the Board again denied the claim in January 2011.  The appellant again appealed, and in August 2011 the Court granted a second joint motion for remand.

The question what evaluation is warranted for posttraumatic stress disorder from May 5, 1999, has been raised by the representative.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

In November 2011, the Veteran withdrew his appeal of claim of entitlement to service connection for Hepatitis C. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for Hepatitis C have been met.  38 U.S.C.A. § 7105(d)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2011 correspondence the Veteran wrote that he wished to withdraw his appeal to his claim of entitlement to service connection for Hepatitis C.  A substantive appeal may be withdrawn on the record at a hearing by the veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran has withdrawn his appeal to the issues of entitlement to service connection for Hepatitis C, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue. 


ORDER

The appeal to the denial of entitlement to service connection for Hepatitis C is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


